DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 22-45, as filed 10/23/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 62/743,819 which was filed 10/10/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Drawings
The drawings are objected to because Figure 5 is improper as it contains photographs, but the concepts could practicably be depicted in a line drawing (37 CFR 1.84(b)(1)) and because the text is not legible (37 CFR 1.84(b)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations data interface, display device, user interface has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “interface” and “device” coupled with functional language (i.e., data interface for receiving [data]; display device configured to display; user interface configured to receive an instruction) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 22-45 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The term data interface is not found in the specification, so the term is interpreted as any means of receiving data. The term display device is described as “a display, such as a liquid crystal display, a touch screen, a speaker, a printer, and/or hardware and/or software components that are configured to allow the AIMS component 202 to output data” (par. [0048]). The term user interface is not defined structurally in the specification and is only described functionally (e.g., “User interface component 410 receives a selection instruction 240” in par. [0123])  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
data interface and user interface invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22-45 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A method for displaying a plurality of patient laboratory test data of a patient, the method comprising: receiving, using a data interface, the plurality of patient laboratory test data, the plurality of patient laboratory test data including at least one of: (i) a first data provider configured to provide first patient laboratory test data and (ii) a second data provider configured to provide second patient laboratory test data; displaying, using a display interface, one or more fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data; and upon receiving an instruction from a user via a user interface, displaying historical trend data of the first patient laboratory test data and historical trend data of the second patient laboratory test data

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized step can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like displaying using a user interface, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the display interface language, displaying one or more fishbone diagrams encompasses a mental process of the user because it could be performed with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 23-29, 31-37, and 39-45, reciting particular aspects of the fishbone diagrams that may be performed in the mind or with pen and paper but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of displaying with a display interface which amounts to invoking computers as a tool to perform the abstract idea (i.e., drawing the fishbone diagram with a computer rather than with pen and paper), see applicant’s specification par. [0071] and MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a data interface for receiving various patient laboratory test data which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 23-29, 31-37, and 39-45 which add limitations which to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a data interface for receiving a plurality of patient laboratory test data, e.g., receiving or transmitting data over a network)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 23-29, 31-37, and 39-45 which merely implement the abstract idea using computers as tools). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-45 are rejected under 35 U.S.C. 103 as being unpatentable over by Humphrys (USP App. Pub. No. 2015/0257716) in view of Linthicum (USP App. Pub. No. 2010/0131883.

Regarding claim 22, Humphrys discloses: A system for displaying a plurality of patient laboratory test data of a patient (S110 in FIG. 5), the system comprising: 
--a data interface (The Examiner notes that “data interface” is not a term used in the specification, and the only usage of the term “interface” is in the context of “user interface” or similar. Therefore, “data interface” is interpreted broadly to include any means of bringing data into the system.) for receiving the plurality of patient laboratory test data (par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”), the plurality of patient laboratory test data including at least one of: (i) a first data provider configured to provide first patient laboratory test data (blood pressure 20 in FIG. 2) and (ii) a second data provider configured to provide second patient laboratory test data (temperature 12 in FIG. 2); 
--a display device configured to display one or more fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data (fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--a user interface configured to receive an instruction from a user, wherein the display device is further configured to, upon receiving the instruction from the user via the user interface, display historical trend data of the first patient laboratory test data and historical trend data of the second patient laboratory test data (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys with the drill-down into historical trends of Linthicum because this would contextualize the current patient values and enhance a clinician’s ability to provide appropriate care (see Linthicum par. [0005]).

Regarding claim 23, Humphrys further discloses: wherein the one or more fishbone diagrams include (i) first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter and (ii) second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 24, Humphrys further discloses wherein the one or more fishbone diagrams further include (i) a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter and (ii) a second time associated with the most recently received value of the second measurable parameter (times in FIG. 3: 42 and 52) and a second unit of measure of the second measurable parameter (units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 25, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: (i) when the most recently received value of the first measurable parameter was obtained, (ii) when the most recently received value of the first measurable parameter was measured, and (iii) when the most recently received value of the first measurable parameter was provided (52 in FIG. 3), and wherein the second time associated with the most recently received value of the second measurable parameter includes at least one of: (i) when the most recently received value of the second measurable parameter was obtained, (ii) when the most recently received value of the second measurable parameter was measured, and (iii) when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 26, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 22.


Regarding claim 27, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 22.

Regarding claim 28, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 29, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 22.

Regarding claim 30, Humphrys discloses: A method for displaying a plurality of patient laboratory test data of a patient (S110 in FIG. 5), the method comprising: 
--receiving, using a data interface, the plurality of patient laboratory test data, the plurality of patient laboratory test data including at least one of: (i) a first data provider configured to provide first patient laboratory test data and (ii) a second data provider configured to provide second patient laboratory test data (par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”; blood pressure 20 in FIG. 2; temperature 12 in FIG. 2); 
--displaying, using a display interface, one or more fishbone diagrams, each of the one of more fishbone diagrams including a plurality of sections for displaying the plurality of patient laboratory test data(fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--upon receiving an instruction from a user via a user interface displaying historical trend data of the first patient laboratory test data and historical trend data of the second patient laboratory test data (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys with the drill-down into historical trends of Linthicum because this would contextualize the current patient values and enhance a clinician’s ability to provide appropriate care (see Linthicum par. [0005]).

Regarding claim 31, Humphrys further discloses: wherein the one or more fishbone diagrams include (i) first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter and (ii) second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 32, Humphrys further discloses wherein the one or more fishbone diagrams further include (i) a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter and (ii) a second time associated with the most recently received value of the second measurable parameter and a second unit of measure of the second measurable parameter (times in FIG. 3: 42 and 52; units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 33, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: (i) when the most recently received value of the first measurable parameter was obtained, (ii) when the most recently (52 in FIG. 3), and wherein the second time associated with the most recently received value of the second measurable parameter includes at least one of: (i) when the most recently received value of the second measurable parameter was obtained, (ii) when the most recently received value of the second measurable parameter was measured, and (iii) when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 34, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 30.

Regarding claim 35, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 30.

Regarding claim 36, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 37, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 30.

Regarding claim 38, Humphrys discloses: A non-transitory computer readable recoding medium having stored thereon executable instructions, which when executed, cause a system for displaying a plurality of patient laboratory test data of a patient to perform (par. [0036]): 
--receiving, using a data interface, the plurality of patient laboratory test data, the plurality of patient laboratory test data including at least one of: (i) a first data provider configured to provide first patient laboratory test data and (ii) a second data provider configured to provide second patient laboratory test data (par. [0038] of the instant specification describes the first and second data provider as encompassing “other physiological parameter, e.g., blood pressure, heart rate, temperature, blood oxygen saturation, respiratory rate”; blood pressure 20 in FIG. 2; temperature 12 in FIG. 2); 
(fishbone in FIG. 3 includes blood pressure 20 and temperature).
Humphrys does not expressly disclose displaying historical trends but Linthicum teaches:
--upon receiving an instruction from a user via a user interface, displaying historical trend data of the first patient laboratory test data and historical trend data of the second patient laboratory test data (“As shown, for example, in FIG. 6, the panel 605 of the multi-resolution information display 600 provides vital signs and/or laboratory test results for a patient. The vitals panel 605 provides a visual indicator 610 of one or more vital signs and/or lab test results for the patient… Selecting the thumbnail 625 (e.g., by mouse click, mouse over, and/or other cursor selection) provides a larger view 630 of the trend information, for example,” par. [0109]-[0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the patient data display of Humphrys with the drill-down into historical trends of Linthicum because this would contextualize the current patient values and enhance a clinician’s ability to provide appropriate care (see Linthicum par. [0005]).

Regarding claim 39, Humphrys further discloses: wherein the one or more fishbone diagrams include (i) first image data associated with the first patient laboratory test data, the first image data including a most recently received value of a first measurable parameter and (ii) second image data associated with the second patient laboratory test data, the second image data including a most recently received value of a second measurable parameter (“the system displays the most recent vital signs or other medical information on the display at a step S110,” par. [0033]).

Regarding claim 40, Humphrys further discloses: wherein the one or more fishbone diagrams further include (i) a first time associated with the most recently received value of the first measurable parameter and a first unit of measure of the first measurable parameter and (ii) a second time associated with the most recently received value of the second measurable parameter and a second unit of measure of the second measurable parameter (times in FIG. 3: 42 and 52; units in FIG. 3: 97% and 37 degrees; RR and HR in FIG. 2).

Regarding claim 41, Humphrys further discloses: wherein the first time associated with the most recently received value of the first measurable parameter includes at least one of: (i) when the most recently received value of the first measurable parameter was obtained, (ii) when the most recently received value of the first measurable parameter was measured, and (iii) when the most recently received value of the first measurable parameter was provided (52 in FIG. 3), and wherein the second time associated with the most recently received value of the second measurable parameter includes at least one of: (i) when the most recently received value of the second measurable parameter was obtained, (ii) when the most recently received value of the second measurable parameter was measured, and (iii) when the most recently received value of the second measurable parameter was provided (52 and 42 in FIG. 3).

Regarding claim 42, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first table corresponding to the first patient laboratory test data, and the historical trend data of the second patient laboratory test data is displayed as a second table corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different table of results such as Diastolic BP and Pulse Rate).


Regarding claim 43, Humphrys does not expressly disclose, but Linthicum teaches: wherein the first table corresponding to the first patient laboratory test data and the second table corresponding to the second patient laboratory test data each include additional table information corresponding to additional patient laboratory test data (the broadest reasonable interpretation of this limitation includes the additional readings on different dates in 645 in FIG. 6).
The motivation to combine is the same as in claim 38.

Regarding claim 44, Humphrys further discloses: wherein the first patient laboratory test data provided from the first data provider and the second patient laboratory test data provided from the second data provider are each provided from a single data provider (multiple readings taken from a single assessment in par. [0029]).

Regarding claim 45, Humphrys does not expressly disclose, but Linthicum teaches: wherein the historical trend data of the first patient laboratory test data is displayed as a first line graph corresponding to the first patient laboratory test data, and the second patient laboratory test data is displayed as a second line graph corresponding to the second patient laboratory test data (each vital in 625 in FIG. 6 can be selected to display a different line graph of results such as Diastolic BP and Pulse Rate).
The motivation to combine is the same as in claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626